A bill seeking to set aside a conveyance was dismissed. There was no error in this.
The owner of a family dwelling, contemplating a second marriage, conveyed the premises to his grown children. The vice-chancellor found there was no fraud, but an adequate consideration for the conveyance and an acceptance by the grantees. The conveyance was made after a family conference by a reputable and careful member of the bar, who first made clear to the grantor the nature of his act. Some of the grantees were grown women, who had worked from childhood devoting their savings to the payment of the interest and dues upon a building and loan mortgage. The conveyance did not deprive their parent of his entire estate. He was neither old or infirm, or incapable, or unwilling to embark upon a new marriage. A ne'er-do-well son, one of the grantees, claims that he did not know of the conveyance and had no desire to accept the same. Such does not seem to be the fact. There was sufficient proof from which the court could well find that there was an acceptance.
The decree is affirmed, with costs. *Page 337
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None.